UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6281



FRED SHORES, JR.,

                                            Petitioner - Appellant,

          versus


THEODIS BECK,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-474-01)


Submitted:   April 24, 2003                    Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Shores, Jr., Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Shores, Jr., seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C. § 2254 (2000)

and denying his motion under Fed. R. Civ. P. 59(e).                An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a     circuit   justice   or    judge   issues    a     certificate   of

appealability.      28 U.S.C. § 2253(c)(1) (2000).             When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).            We have independently reviewed the

record   and    concluded   that   Shores    has   not    made    the   requisite

showing.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.       See 28 U.S.C. § 2253(c) (2000).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED


                                         2